Citation Nr: 1447915	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (hereinafter diabetes), to include as secondary to exposure to Agent Orange in Korea.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities.

4.  Entitlement to service connection for carpal tunnel syndrome.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for impotence.

7.  Entitlement to service connection for vertigo (claimed as dizziness).

8.  Entitlement to service connection for muscle weakness.
9.  Entitlement to service connection for a stomach condition (claimed as abdominal pain).

10.  Entitlement to service connection for brittle nails.

11.  Entitlement to service connection for dental problems.

12.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1987.

This appeal comes from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Initially, the Board notes that in the February 2009 rating decision, the RO decided all twelve of the issues on the title page.  Following the Veteran's timely notice of disagreement with the denial of these twelve claims, the RO issued a statement of the case (SOC) only pertaining to diabetes mellitus type II which the Veteran timely appealed with a Form 9.  The claims file does not contain a SOC relating to the other eleven issues and there is no indication the RO intended to defer decision on the claims to seek further development.  Therefore, the claims must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a video hearing.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To perform further development regarding alleged exposure to Agent Orange in Korea, to obtain potentially relevant treatment records, to issue a statement of the case (or readjudicate) the other eleven claims denied in the February 2009 rating decision.

The Board finds that further development is necessary prior to final adjudication of the claim so that VA's duty to assist is satisfied.

The Veteran alleges that he was exposed to Agent Orange in Korea, although he did not serve in the demilitarized zone (DMZ) and he did not serve in one of the Department of Defense (DoD) units known to have been exposed to herbicides.  He argues that he had actual exposure to Agent Orange during routine base maintenance with the 177th US ASA Operations Company between September 13, 1968 and March 13, 1970.  Personnel records verify the Veteran's service with the 177th ASA Operations Company; however, a response from the National Personnel Records Center did not indicate exposure to herbicides during that period.

Specifically, the Veteran reports exposure to Agent Orange while serving as a guard/escort in the spring of 1969 for 3 Korean Katusas who were spraying a chemical around the inside of the operational compound fences of the 177th ASA Operations Company buildings.  He also contends that he was exposed to Agent Orange during the summer of 1969 while assigned to Detachment A of the 177th ASA Operations Company on the United Nations controlled island of Pyeong Yang Do off the coast of North Korea.  In a May 2009 statement in support of claim, he indicated that he, himself, actually sprayed defoliant around the operations area there; he indicated further, at his August 2014 hearing, that when he was with Detachment A, that Agent Orange was sprayed around the antennas on the 7 mile long, 3 mile wide island on a weekly basis.  See also May 2009 Statement in Support of Claim.

In April 2008, the Veteran submitted a statement from an individual who was also assigned to the 177th ASA Operations Company who indicated that he personally carried an "Indian Tank" on his back containing an oily water/herbicide mixture to spray on weeds/brush within the compound.  He indicated he got the herbicide from 55 gallon oil drums mounted to the front of a bulldozer that he remembers had orange stripes around the top indicating Agent Orange.  The Veteran indicated this individual was stationed with the Company from April 1968 to May 1969, during the same time period as the Veteran.

In April 2009, the Veteran submitted an additional statement from another service member who certified that he and the Veteran served at the same time with Detachment A on the island of Pyeong Yang Do and that prior to March and April 1970, the company used defoliant provided by the Army to destroy foliage around their defense perimeters and antennas, although they were not told the name.

The Veteran argues that the list from the Defense Department of locations outside of Vietnam where Agent Orange was used or tested did not refer to the use of Agent Orange or other chemicals in routine base maintenance activities such as spraying along railroad tracks or weed control on rifle ranges. He believes that, although there is lack of documentation available regarding use of Agent Orange for routine base maintenance, that he provided sufficient information regarding his individual exposure to Agent Orange for reasonable doubt to be resolved in his favor.

It is arguable that a bare allegation of actual exposure without a factual foundation to support the allegation is insufficient to establish that the Veteran was actually exposed to Agent Orange in Korea; however, the Veteran has provided a number of statements supporting that he and others in his company were, in fact, exposed and therefore, the Board will remand for the development suggested in the M21-1MR Adjudication Procedures Manual.

The M21-1MR Adjudication Procedures Manual includes a section regarding verifying herbicide exposure on a factual, case-by-case basis in locations other than the Republic of Vietnam or the Korean DMZ.  M21-1MR, Part VI, 2.C.10.o(4) indicates that if the Veteran provides the approximate dates, location and nature of his alleged exposure, VA should "[f]urnish the Veteran's detailed description of exposure to Compensation Service via e-mail at
VAVBAWAS/CO/211/AGENTORANGE and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, if the Compensation Service's review does not confirm that herbicides were used as alleged, VA should refer the case to the U.S. Army and Joint Services Records Research Center (38 C.F.R. § JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The Manual directs that such development should be done prior to deciding the claim based on the evidence of record.  

The RO should also seek information as to whether the Veteran was on the island of Pyeong Yang Do with Detachment A.  It is not clear to the Board from the personnel records.

As to the question of whether direct service connection may be warranted for diabetes, the evidence conflicts as to when the Veteran was diagnosed with the disease.  In his January 2008 claim for service connection, the Veteran indicated the disability "occurred" March 1, 2004 and that he began treatment on that date.  In February, 2009, the Veteran's private doctor, Dr. R. H., submitted a statement that diabetes was first diagnosed in spring of 1993 and that medication was prescribed to help control blood sugar levels.  This statement is directly contradicted by a letter to Dr. R.H. from a Dr. R.R. in May 2003 regarding difficulty with erectile function.  Dr. R.R. indicated the Veteran's urinalysis showed glycosuria which the Veteran told the doctor was "almost always present."  However, the doctor noted that "apparently [the Veteran] ha[d] not been found to be a diabetic."  In March 2005, the Veteran was seen by a Dr. J.R.D. regarding the vascular status of both lower extremities.  The doctor listed numerous concerns in his past medical history; however, diabetes was not listed.  In addition, upon a review of symptoms, the doctor noted "[n]o history of angina, MI, CVA or diabetes but does give a history of hypertension."

As for records, there are none prior to 2002, other than the Veteran's service treatment records.  However, in March 2008, the Veteran provided VA authorization to attempt to obtain records from Dr. R.H. concerning various disabilities, to include hypertension, neuropathy, dizziness, impotence, muscle weakness and brittle nails.  Diabetes was not on the list; nonetheless, evidence suggests the Veteran was seeking treatment for diabetes from Dr. R.H. as early as 1991.  See August 2014 Hearing Transcript.  Although some records dated in 2005 and as recent as 2013 from Dr. R.H. are associated with the claims file, they appear to have been provided by the Veteran.  It does not appear the VA sought records from Dr. R.H. and thus, VA's duty to assist has not been fulfilled.  On remand, VA must give the Veteran the opportunity to provide updated authorization to seek records from Dr. R.H..

In addition, the Veteran provided authorization for VA to request records from a Dr. J.B..  It appears he provided some records from that doctor; however, VA did not take action to seek further records that may be available.

Lastly, the Veteran indicated at the August 2014 hearing that he sought overnight hospital treatment at Fort Devins, Massachusetts between 1984 and 1987.  These records may be relevant if they were to show blood tests indicating the presence of diabetes or pre-diabetes in service.

The Veteran is reminded that given that authorizations under Form 21-4142 expire after 180 days, the Veteran must provide VA renewed authorization to seek the records from his private doctors prior to any action being taken on his behalf by the RO.

If, after review of the new evidence, the RO determines that there is enough evidence to warrant an examination regarding service connection for diabetes on a direct basis, an examination should be provided prior to readjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  If possible, verify the Veteran's service with Detachment A of the 177th US ASA Operations Company on the island of Pyeong Yang Do off the coast of North Korea in the summer of 1969.  Actions taken to verify this information should be documented in the claims file.
 
2.  Because the Veteran has provided such detailed evidence in the form of lay testimony and buddy statements pertaining to alleged actual exposure to Agent Orange in Korea, the RO should follow the procedures in the M21-1MR Adjudication Procedures Manual regarding verifying exposure to Agent Orange in Korea when the Veteran has not served within the areas covered by the presumptive regulation.

Specifically, the RO should furnish the Veteran's detailed description of his exposure to Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and requesting a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  Thereafter, if the Compensation Service's review does not confirm that herbicides were used as alleged, the RO should refer the case to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  See M21-1MR, Part VI, 2.C.10.o(4).

The Manual directs that such development should be done prior to deciding the claim based on the evidence of record.  

3.  If the above development is conducted and a formal finding is made that there is not enough evidence to substantiate the Veteran's claim of actual exposure to Agent Orange and the claim cannot be granted on that basis,  the RO should attempt to obtain any inpatient hospital records from Fort Devins, Massachusetts between 1984 and 1987.  See August 2014 Hearing Transcript, reference to overnight hospitalization pgs. 19-20.

4. If the above development is conducted and a formal finding is made that there is not enough evidence to substantiate the Veteran's claim of actual exposure to Agent Orange and the claim cannot be granted on that basis,  the RO should request the Veteran provide an authorization for release of any non-VA private treatment records related to his claim that are not already associated with the claims file, to include records from Dr. R.H. and Dr. J.B.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Given the allegation of a diagnosis of diabetes as early as 1993, records prior to 2002 (the oldest currently of record) would be helpful.

5.  Currently, there is not enough evidence of record to afford the Veteran a VA examination since there does not appear to be any indication in the service treatment records of diabetes or even pre-diabetes; however, if any older private treatment records obtained raise a possibility of substantiating a claim for service connection on a direct basis, the RO should schedule the Veteran for a VA examination to determine the likely etiology of his diabetes mellitus, type II and to provide an opinion as to whether it is at least as likely as not diabetes mellitus, type II was incurred in or had its onset during the Veteran's 20 year career in the military.

6.  The RO should recognize the Veteran's contention that the other disabilities for which he claimed service connection prior to the February 2009 rating decision are secondary to diabetes mellitus, type II. It may be appropriate to readjudicate those claims; however, the RO must issue a statement of the case (SOC), containing all applicable laws and regulations, on the issues of service connection for peripheral neuropathy, bilateral lower extremities, peripheral neuropathy, bilateral upper extremities, carpal tunnel syndrome, hypertension, impotence, vertigo, muscle weakness, stomach condition, brittle nails, dental problems and vision loss which were all denied in February 2009 prior to the Veteran's timely May 2009 notice of disagreement.  

The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran perfects an appeal as to any or all of these issues within the applicable time period, should the issues be returned to the Board for appellate review.

7.  After all required development is complete and all available records associated with the claims file, the RO should readjudicate the claim for service connection for diabetes mellitus, type II on the basis of any newly acquired evidence.  If the claims are not granted to the fullest extent, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



